Citation Nr: 1640203	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-34 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for chronic lumbosacral strain with degenerative disc disease.

2. Entitlement to a rating in excess of 20 percent for radiculopathy, right lower extremity, associated with chronic lumbosacral strain with degenerative disc disease.

3. Entitlement to a rating in excess of 10 percent for radiculopathy, left lower extremity, associated with chronic lumbosacral strain with degenerative disc disease.

4. Entitlement to an effective date earlier than September 25, 2012, for the award of service connection for radiculopathy, right lower extremity.

5. Entitlement to an effective date earlier than September 25, 2012, for the award of service connection for radiculopathy, left lower extremity.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and May 1984 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the RO in Muskogee, Oklahoma.

The issue of entitlement to a compensable rating for a left knee injury has been raised by the record in a July 2016 VA Form 21-526 with attached statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before the undersigned Veterans Law Judge in September 2016 but the Veteran did not attend this hearing.  The same day as the hearing, the Veteran contacted VA and indicated he was unable to attend the hearing because of a flare-up of his lumbosacral disability, which prevented travel.  He also requested the hearing be rescheduled.  The undersigned has reviewed the request and hereby determines that good cause for rescheduling the Veteran for a videoconference hearing is shown.  See 38 C.F.R. § 20.702(d).  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him the opportunity for such a hearing, and because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference before a Veterans Law Judge at the RO pursuant to 38 U.S.C.A. § 7107(e).  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




